Although I am in accord with what I regard as the holding essential to justify a reversal of the trial court's ruling, my opinion concerning the legal question involved in the second syllabus point does not coincide with that of my associates.
In spite of Code, 56-4-17, a notice of motion for judgment on contract still remains an action at law in this state, as well as in Virginia, as is illustrated by the fact that the present case is pending here upon a writ of error. Such proceedings have never come here upon appeal. While it is true that the statute should be construed with great liberality in order to carry out its salutary purpose, this Court has heretofore declared that the procedure it provides is in derogation of the common law and must be strictly construed. Bluefield Supply Co. v. Waugh, 106 W. Va. 67, 71, 145 S.E. 584, 585. The notice "should be so plain that the defendant cannot mistake its object, however it may be wanting in form and technical accuracy." Notice of motion is intended as a simplification of the common law procedure on the law side of the court in certain limited cases supposedly involving no complicated controversy. The notice is supposed to be "so plain that the defendant cannot mistake its object", and in my judgment, the unrestricted right to file exhibits with a notice of motion, coupled with the unrestricted right for the defendant to file exhibits with his pleadings, would defeat the fundamental purposes of simplicity and brevity, directness and promptness of the statute.
I am conscious of the fact that in many cases brought by notice of motion, exhibits have been filed, but I would think that in the vast number of cases that have not reached this Court the precedent would tend in the other *Page 74 
direction. There is only one case that I have found where even a collateral question was raised. There, it simply was a question of whether the Code provisions (Code 1931, 56-4-17) allowing the filing with a declaration in an action brought to recover upon an insurance policy, the policy sued on, was applicable to a notice of motion proceeding. In the case ofHawkins v. Insurance Company, 114 W. Va. 287, 171 S.E. 645, this Court held that the statutory proceedings were similar and that the filing of an insurance policy with the plaintiff's statement of his case was permissible both in law actions and notice of motion proceedings. It is to be noted that theHawkins case involved only the question of statutory construction. The majority of the Court here is being guided only by what seems to me to be an erroneous conclusion that the use of exhibits served and filed with a notice for judgment accords with the well established customary practice of the bar throughout the state. Though not directly applicable to a proceeding by notice of motion because the opinion was rendered in a law action for the purpose of recovering a bonded indebtedness, the opinion in Pingley v. Pingley et al., 84 W. Va. 433,100 S.E. 216, contains a very succinct and comprehensive discussion of the filing of exhibits in legal proceedings, and quotes the following language from the 8 Ency. Pl.  Pr., p. 740: "In the absence of a statute, the annexing and filing of papers as exhibits to a pleading does not make them a part thereof, and they cannot be referred to for the purpose of supplying the omission of a material allegation or curing a fatal defect * * *." With deference, I dissent from the views of the majority of the Court expressed in the second syllabus. In all other respects, I concur with the Court's holding.
Judge Fox authorizes me to say that he concurs with the views expressed in this memorandum. *Page 75